Citation Nr: 0030201	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability.

2.  Entitlement to the assignment of a higher evaluation for 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A personal hearing was also held at the RO 
before the undersigned member of the Board in December 1996.

A May 1997 Board decision and remand, included the issues 
listed on the title page and the issue of service connection 
for a right leg circulatory disorder as secondary to 
service-connected chondromalacia of the right knee.  The 
Board remanded the issue of service connection for a right 
leg circulatory disorder as secondary to service-connected 
chondromalacia of the right knee.  A January 1999 rating 
action granted service connection for this disability.   


FINDINGS OF FACT

1.  A September 1976 rating decision denied service 
connection for a left knee disorder.

2.  A February 1991 rating decision denied service connection 
for a left knee disorder as proximately due to or the result 
of service-connected disability from chondromalacia of the 
right knee.

3.  The evidence submitted since the RO's February 1991 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran's right knee disabilities are manifested 
primarily by pain, crepitus, moderate instability, and 
decreased limitation of motion; and are productive of no more 
than moderate disability.


CONCLUSIONS OF LAW

1.  The February 1991 decision of the RO denying entitlement 
to service connection for a left knee disability as 
proximately due to or the result of service-connected 
disability from chondromalacia of the right knee is final; 
the additional evidence received since the RO's February 1991 
denial of entitlement to service connection for a left knee 
disability is not new and material, and the veteran's claim 
for benefits has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.20, 
4.59, Part 4, Diagnostic Codes 5003, 5010 (1999).

3.  A rating in excess of 20 percent for chondromalacia of 
the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, 4.40, Diagnostic Code 5257 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material evidence

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for a left knee 
disability is not only new and material, but also is 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The 
veteran reported at his personal hearing held in 1996 that a 
private physician indicated that his left knee disability was 
related to military service.  The RO pursuant to a Board 
remand requested that the veteran provide authorization to 
obtain records from a private physician.  However, the 
veteran failed to respond.  The appellant has not put VA on 
notice of the existence of any other specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.  Here, the RO fulfilled its 
obligation in its rating decision, statement of the case and 
supplemental statement of the case in which it informed the 
veteran of the reasons his claim had not been reopened.  
38 U.S.C.A. § 5103(a).  Also, by this decision, the Board 
informs the appellant of the type of new and material 
evidence needed to reopen his claim.

Regarding the claim of service connection for a left knee 
disability, as explained below, none of the evidence added to 
the record since the RO decisions, either by itself or in the 
context of all the evidence, both old and new, provides 
medical evidence reflecting that the claimed disability is 
related to service, the Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection.  

In September 1976, the RO denied service connection for a 
left knee injury.  The RO determined that the left knee was 
not injured or aggravated during service.

In February 1991, the RO denied service connection for a left 
knee disorder noting that the left knee disability was not 
proximately due to or the result of the service-connected 
chondromalacia of the right knee.

Thus, the February 1991rating decision is the last final 
decision on the issue of service connection for a left knee 
disability.  Therefore, the Board shall review the evidence 
of record at the time of, and evidence submitted since, this 
RO decision.  

The evidence previously considered by the RO included the 
veteran's service medical records, as well as post service 
private and VA clinical reports.  

The veteran initially reported an injury to the right knee in 
September 1973.  He continued to receive treatment for the 
right knee for the remainder of service.  The diagnoses 
included chondromalacia of the right knee.  There are no 
complaints, treatment or diagnoses regarding a left knee 
disability.  

Post service records show that the veteran complained of 
bilateral knee pain in August 1975.  Bilateral patellar 
subluxation of the knees was noted.  He underwent modified 
Hauser and Soutter procedure on the right knee that month.

VA outpatient records dated in March 1978 show a diagnosis of 
degenerative joint disease of the left knee secondary to genu 
valgum.

VA outpatient records dated in September 1986 show that the 
veteran received treatment for right leg circulatory 
problems.  During treatment he gave a history of receiving 
injuries to the knees from a mortar blast in Vietnam.  

The veteran underwent VA examination in October 1990.  He 
reported a history of injuring his knees on different 
occasions during service.  He stated that he injured his knee 
when he ran into a chair in the dark.  He indicated that he 
injured his knee again in 1975 when it gave away while 
climbing stairs.  The diagnosis was osteoarthritis of the 
left knee. 

Records submitted after the February 1991 rating decision 
include testimony and written statements of the veteran, 
duplicate copies of service and VA medical records, as well 
as more current VA clinical records.  After a review of the 
record, the Board concludes that this evidence is not new and 
material.  Accordingly, the claim is not reopened.  

The veteran's testimony and written statements regarding his 
disorder, for the most part, basically recount his earlier 
statements.  They are in essence cumulative and redundant.  
The veteran continues to suggest that there is an etiological 
relationship between his left knee disorder and military 
service.  In addition to the previously reported various 
accounts of his inservice injuries the veteran in a statement 
received in December 1996, now reports that both knees were 
dislocated as a result of repeated contact with metal rod on 
chairs located in the company day room of his unit 
headquarters.  However, it should be pointed out that the 
service medical records do not corroborate the veteran's 
statements.  There are no contemporaneous references to a 
left knee injury during service, including injuries resulting 
from metal rods or a mortar blast.  

Furthermore, the record does not contain any medical 
statements or opinions regarding a nexus between a left knee 
disability and military service.  I find the clinical 
evidence more probative in this regard.  Although the veteran 
is competent to describe what he observed and experienced, 
his statements are not considered competent medical evidence 
and do not establish the etiology of any current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 192, 495 (1992).  The 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter the Court), has also held 
that lay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

The additional clinical records simply show that the veteran 
is receiving treatment for his left knee disability.  
Although this medical evidence is new, and reports current 
diagnoses, this additional documentation solely addresses the 
veteran's current medical condition, without commenting on 
the etiology of the current disorder.  Not only do the 
clinical records pertain to treatment provided years after 
separation from active service, this evidence does not 
address or contradict the reasoning offered in support of the 
prior decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
February 1991 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting a nexus between the claimed disorder and 
military service, the Board concludes that it does not 
constitute new and material evidence sufficient to reopen the 
claim for service connection.  Therefore, the RO's February 
1991 decision remains final, and the claim is not reopened.

II.  Increased Rating 

The appellant contends that the RO should have granted a 
higher disability rating for his disability of the right knee 
as his disability is more severely disabling than currently 
evaluated.  At the December 1996 personal hearing, he claims 
that his symptoms include restricted right knee motion, pain, 
swelling and dislocation of the patella.  He has difficulty 
squatting, climbing stairs and sitting for extended periods 
of time.  He claims that he has been under constant medical 
care and has been taking medication continuously for his 
disability.  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of service-
connected disability.  The Board has reviewed the veteran's 
complete clinical history to comprehensively assess the level 
of disability during the relevant time period.  Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Based on inservice treatment, an April 1975 rating decision 
granted service connection for chondromalacia of the right 
knee and assigned a 10 percent rating under Diagnostic Code 
5257.  

Post service records relate that in August 1975, the veteran 
underwent surgical realignment of the right knee due to 
recurrent dislocation.  In August 1976, he underwent right 
high tibiale osteotomy for valgus deformity and mal alignment 
of the patella/quad mechanism with recurrent dislocation of 
the patella.  In August 1979, a right knee arthrogram was 
performed; however, the study was considered inadequate.  

An October 1990 VA examination of the right knee noted 
lateral displacement of the right patella with bony 
enlargement.  There was crepitus without instability or 
subluxation.  The range of motion was 0-80 degrees.  X-ray 
study revealed osteoarthritis.  There were multiple scars 
including a 16.5 centimeter (cm.) medial linear scar over the 
right knee cap; a 24-cm. S-shaped scar below the knee; and a 
7-cm. linear mid-line scar below the right knee.  

A February 1991 rating action increased the evaluation for 
the right knee to 20 percent disabling.  

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).  As VA X-ray noted degenerative 
changes, a January 1999 rating action granted service 
connection for traumatic arthritis of the right knee 
secondary to the service connected chondromalacia of the 
right knee.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran had not indicated her desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Further, as noted 
the veteran appealed the initial assignment of an evaluation 
for service connection for traumatic arthritis of the right 
knee.  The issue before the Board is taken to include whether 
there is any basis for "staged" ratings at any pertinent 
time, to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO rated chondromalacia of the right knee under 
Diagnostic Code 5257, which refers to instability.  Under 
this diagnostic code, slight recurrent subluxation or lateral 
instability is reflected by a 10 percent disability rating 
and moderate recurrent subluxation or lateral instability is 
indicative of a 20 percent disability evaluation.  A 30 
percent rating is for severe impairment.  However, the 
veteran does not have severe instability of his right knee.  
The veteran underwent VA examination in October 1997.  The 
report shows that there was moderate instability of the right 
knee.  Therefore, a 30 percent rating is not warranted under 
DC 5257. 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.  Degenerative arthritis under Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  The range of motion reported at 
the October 1997 VA examination was 5 to 100 degrees.  While 
the veteran's right knee disability does not equate to 
compensable limitation of motion, his primary complaint, as 
can be seen in the personal hearing transcript, is of pain 
and stiffness.  Read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Further, the functional limitations due to pain must be 
accounted for in the disability evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board is obligated to 
take the veteran's reports of painful motion into 
consideration.  38 C.F.R. § § 4.40, 4.45.  The Board is 
presented with clear involvement of an arthritic process 
affecting the right knee and painful motion.  Moreover, the 
appellant is competent to report his symptoms.  The October 
1997 VA examination report indicated there was apprehension 
on pushing the patella laterally.  There was pain and 
crepitus on motion.  The examiner was unable to dislocate the 
patella without making the veteran uncomfortable.  
Additionally, there was a positive grind test for the 
patella.  There was a negative Lachman's test.

The Board has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, 
4.40, and 4.45, in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 10 percent under Diagnostic Code 5010 and 20 percent 
under Diagnostic Code 5257.  The record does not show that 
the veteran experiences incoordination, weakened movement, or 
excess fatigability due to his right knee disability.  At the 
September 1997 VA examination, the veteran reported that he 
was able to run 8 to10 miles on the treadmill.  Although the 
veteran reported that he experienced swelling, the medical 
evidence does not confirm this.  While the veteran has 
reported significant residuals, examination has not revealed 
edema, swelling, acute heat or other physical findings 
indicative of significant residuals.  VA outpatient records 
dated between 1993 and 1997 do not show evidence of 
significant findings regarding the right knee.  He has not 
identified any functional limitation that would warrant a 
higher rating under any applicable rating criteria. 

As the veteran underwent surgery the Board has also 
considered whether the surgical scars warrant separate 
compensable evaluations.  Residual superficial scarring 
resulting from the injury must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805.  The record as a whole 
does not show that the post surgical scars are productive of 
any significant functional impairment, nor otherwise 
disabling.  The claims file does not indicate that the 
veteran has ever complained of scarring residuals.  As the 
scars have not been shown to result in functional limitation 
of the right knee, a separate rating is not warranted.  See 
Esteban, supra.  Consequently, the preponderance of evidence 
is against the claim for a higher rating.  38 U.S.C.A. 
§ 5107(b).  

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that either of the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

In regards to industrial impairment, the veteran has reported 
that he is an administrative assistant.  At the December 1996 
hearing he indicated that due to his right knee disabilities 
he missed approximately three weeks of work in the past six 
months.  Significantly, however, the record does not show 
that he was unable to work due solely to the 
service-connected knee disabilities discussed above, or that 
they alone markedly interfered with his work as an 
administrative assistant.  For instance, the veteran has not 
produced any documents from his employer to this effect.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in frequent 
hospitalization.  Although VA outpatient records dated 
between 1993 and 1997 show that the veteran has reported that 
he has a painful right knee, he has not been hospitalized or 
received any extensive treatment for his disabilities.  
Further, as noted above, the veteran's right knee had 
significant range of motion and there were no other symptoms 
reported that could be considered disabling.  Neither his 
statements nor the medical records indicate that the 
disability warrants the assignment of an extraschedular 
evaluation.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a left knee 
disability, the benefits sought on appeal are denied.

The assignment of a higher evaluation for degenerative 
arthritis of the right knee is denied.  

An increased rating for chondromalacia of the right knee is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


